DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “same” in claim 1, line 13 is a relative term which renders the claim indefinite. The term “same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what characteristic of the locking element is being compared with the other locking elements and the degree to which they must be similar to be considered the “same” as recited by the claim.  Are they the same material, same height, same color, same shape?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Ashworth (US Patent No. 2,898,656).
Claim 1:
	Ashworth teaches a panel fastener assembly (10, 14; figures 2 and 3), comprising: a panel retainer (14) comprising a panel holder (two flanges on either side of the panel) and a first connector (38) disposed at opposing longitudinal ends of the panel retainer (figures 2 and 3); and a sheet retainer (10) comprising a sheet anchor (20) and a second connector (16) disposed at opposing longitudinal ends of the sheet retainer (figures 2 and 3); wherein one of the first and second connectors comprises a neck (first connector, neck 36) longitudinally extending to a head (38), the head presenting a substantially flat face opposite the neck (flat bottom shown in figures 2 and 3) and a contact surface (40) disposed between the neck and an outer edge of the head (figures 2 and 3); wherein the other of the first and second connectors (second) comprises a body (16) having an outwardly facing longitudinal mating side presenting a mating surface (figure 2, head 38 mated with surface 16), and a plurality of resiliently deflectable locking elements (30 and 28; a plurality of locking elements of which at least one (28) is deflectable) extending from the mating side of the body at edges of the mating surface radially disposed about a central axis (locking elements extend upwardly from 16 in figures 2 and 3; locking elements are radially disposed opposite one another as shown in figure 1 and 4), each locking element defining a locking surface (edge of 30, and 32) opposing the mating surface (figures 2 and 3), and each locking element being the same as the other locking elements (30, 32 and 28 are formed from the same piece (c. 1, l. 24-26) and extend to the same height (figure 2)); wherein each locking element comprises a support wall (22, 34) perpendicular to the mating side of the body (figure 3; 22 shown perpendicular, 34 is resiliently deflectable to be perpendicular) and a flange (bend creating the locking surface) projecting radially inward from the support wall to present the locking surface over and longitudinally opposing the mating surface (figures 2 and 3; flange extends in the longitudinal direction), the support wall being resiliently deflectable away from the central axis (figure 3); and wherein the panel retainer and the sheet retainer are connectable via the first and second connectors (figure 2), such that when the face of the head is disposed adjacent the mating surface of the body the locking surface of each locking element is disposed about the contact surface of the head to prevent awayward movement between the head and the body (figure 2), thereby connecting together the panel retainer and the sheet retainer (figure 2).
Claim 2:
	Ashworth teaches that the contact surface of the head describes a tangent line intersecting the neck at a contact angle (the contact surface 40 and the neck 36 present several angles to one another along the curved surface; figures 2 and 3).
Claim 3:
	Ashworth teaches that each locking surface describes a tangent line intersecting the central axis at a locking angle (the locking surface 30, 32 and the central axis present several angles to one another along the curved surface; figures 2 and 3).
Claim 5:
	Ashworth teaches that the first and second connectors are configured such that the panel retainer and the sheet retainer are releasably connectable (c. 1, l. 15-25).
Claim 6:
	Ashworth teaches that the panel holder comprises a shaft extending for a length from the first connector and a retaining element projecting radially outward from the shaft (figure 2; showing a shaft extending from the flat head 38 to an upper flange on the opposite side of the panel).
Claim 7:
	Ashworth teaches that the sheet anchor comprises a shank (18) extending from the second connector (at 16) to an insertion end and a plurality of arms (20) projecting outwardly from the shank proximal the insertion end and toward the second connector, the arms being resiliently deflectable toward the shank (figures 2 and 3).
Claim 8:
	Ashworth teaches that the sheet retainer further comprises a seal (rivet connection at 18) disposed about the second connector such that a portion of the seal is disposed adjacent a sheet side of the second connector (figures 2 and 3).
Claim 9:
	Ashworth teaches that: (i) the head and the neck are monolithic in construction (figure 2); (ii) the body and the locking elements are monolithic in construction (figures 2 and 3); or (iii) both (i) to (ii).
Claim 10:
	Ashworth teaches that the first connector comprises the neck and the head and the second connector comprises the body and the locking elements, and wherein: (i) the panel holder and the neck are monolithic in construction (figure 2, flange of 14 in contact with bottom of panel is monolithic with neck 36); (ii) the sheet anchor and the body and are monolithic in construction (bottom surface of 16 in contact with the sheet is part of the sheet anchor and monolithic with the body 16); or (iii) both (i) to (ii).
Claim 13:
	Ashworth teaches that: (i) the panel retainer is operatively fastened to a panel via the panel holder (figure 2); or (ii) the panel retainer is integrally formed with a panel.
Claim 14:
	Ashworth teaches that the sheet retainer is operatively fastened to a sheet via the sheet anchor (figures 2 and 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashworth.
Claim 12:
	Ashworth teaches the fastening device described in the rejection of claim 1 above.  Ashworth does not explicitly teach the materials used to construct the fastening device, specifically that: (i) the panel retainer comprises a polymeric material; (ii) the sheet retainer comprises a polymeric material; or (iii) both (i) to (ii).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided either of the retainers, or both, from polymeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Here, in the panel fastener art it is well-known and common to use both polymeric materials and metal materials to form components due to the resilient deformation and “snap” capability.  Selection of one material as opposed to another merely involves considerations of cost, durability, ease of manufacture and environment in which the device is intended to be employed, each of which is routinely considered when selecting an appropriate material in the panel fastener art.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected polymeric materials for use in the fastening device of Ashworth.
Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive.
Applicant alleges that Ashworth fails to disclose: (a) that each locking element includes a flange projecting radially inward from the support wall to present a locking surface over and longitudinally opposing the mating surface of the body; and (b) a plurality of resiliently deflectable locking elements.  The examiner respectfully disagrees.
Ashworth discloses a plurality of locking elements (30 and 28) extending from the mating side of the body (16) at edges of the mating surface radially disposed about a central axis (locking elements extend upwardly from 16 in figures 2 and 3; locking elements are radially disposed opposite one another as shown in figure 1 and 4), each locking element defining a locking surface (edge of 30, and 32 which snap into the recess 40 of 14 to lock 14 to 10) opposing the mating surface (figures 2 and 3; creating the space for head 38 in the fastened condition of figure 2); wherein each locking element comprises a support wall (22, 34) perpendicular to the mating side of the body (figure 3; 22 shown perpendicular, 34 is resiliently deflectable to be perpendicular) and a flange (bend 30, 32 creating the locking surface) projecting radially inward (figure 2) from the support wall to present the locking surface over and longitudinally opposing the mating surface (figures 2 and 3; flange extends in the longitudinal direction and is opposite the mating surface to retain stud 14 as shown in figure 2).
Further, Ashworth discloses a plurality of locking elements (30, 28) of which at least one (28) is resiliently deflectable.  Claim 1 as presented does not distinctly claim that each of the locking elements of the plurality of locking elements is resiliently deflectable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726